                            The Law Offices of Jacob Aronauer
                                225 Broadway, 3rd Floor
                              New York, New York 10007
                                    (212) 323-6980
                              jaronauer@aronauerlaw.com

April 7, 2020

Via ECF
                                             Memo Endorsed
Hon. Ona T. Wang
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 1007

       Re:      Aguilar et al. v. T Bar Management et al.
                19-cv-03867 (PAE) OTW)

Dear Judge Wang:

        The parties request an extension to provide the proposed settlement agreement until
April 15, 2020. The parties are close to finalizing the terms of the settlement agreement as
well as the Cheeks settlement application letter and do not anticipate any difficulties. This
is the parties’ second request for an extension.

       We appreciate the Court’s consideration and apologize for the delay.

                                                      Respectfully submitted,

                                                      /s Jacob Aronauer
                                                      Jacob Aronauer
                                                      Attorney for Plaintiffs

cc: Via ECF
    All attorneys on record

   Application Granted. Parties are directed to review Mei Xing Yu v. Hasaki Restaurant, Inc., 944
   F.3d 395 (2d Cir. 2019) and consider whether a Cheeks application is necessary here.

   SO ORDERED.




    _______________________________
    Ona T. Wang            4/14/2020
    U.S. Magistrate Judge
